Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on November 17th, 2021.  Claims 1 and 3-12 are allowed.  Claims 2 and 13-25 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17th, 2021 has been entered.
 

Allowable Subject Matter
Claims 1, and 3-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, namely Endo, Beddingham, Kondoh, Tomoda, and Ishihara, does not teach or fairly suggest a sample analysis system, as particularly .

Response to Arguments
	Applicant’s arguments, see pages 7-8, filed November 17th, 2021, with respect to claims 1 and 3-12 have been fully considered and are persuasive.  The rejrections of claims 1 and 3-2 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishihara et al. (US 2002/0182108) discloses an automated analyzer in which the rotated substrate disk is covered with a light-blocking shading around the perimeter of the disk except in the portion where the measurement chamber is interrogated, which is considered relevant to Applicant’s field of endeavor.
Tomoda et al. (US 2018/0003642) discloses a chemiluminescent measurement apparatus wherein the cartridge is supported by a support member and a light receiving surface and are disposed inside a dark space surrounded by a light-shielding portion to prevent extraneous light from interfering with the chemiluminescence measured, which is considered relevant to Applicant’s field of endeavor. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798